               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                   CR 18-103-GF-BMM

           Plaintiff,

     vs.                                    ORDER

PAULA MAE VALENZUELA,

           Defendant.


      Upon unopposed motion of the United States and for good cause shown, IT

IS ORDERED that the forfeiture allegation contained in the indictment is

DISMISSED.

      DATED this 5th day of June 2019.




                                        1
